Citation Nr: 0831933	
Decision Date: 09/18/08    Archive Date: 09/30/08

DOCKET NO.  06-00 336	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fargo, 
North Dakota


THE ISSUES

1.  Entitlement to service connection for a right foot 
disability due to injury.

2.  Entitlement to service connection for a hyper-extended 
right 5th finger.

3.  Entitlement to service connection for a rash on the upper 
body.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

A. Muhlfeld, Associate Counsel




INTRODUCTION

The record shows that the veteran served with the Army 
National Guard for 16 years, (from July 1986 through November 
2004), and served on active duty from January 2003 to May 
2004.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a June 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Fargo, North Dakota.

Initially, the Board notes that it is not entirely clear what 
portion of the veteran's Army National Guard duty was spent 
on active duty for training versus inactive duty for 
training.  In this regard, the Board notes that different 
regulations apply based on the veteran's reserve duty status.  
Specifically, VA law provides that active military, naval, or 
air service includes any period of active duty for training 
(ACDUTRA) during which the individual concerned was disabled 
or died from a disease or injury incurred in or aggravated in 
line of duty, or any period of inactive duty training 
(INACDUTRA) during which the individual concerned was 
disabled or died from injury incurred in or aggravated in 
line of duty.  38 U.S.C.A. § 101(21), (24) (West 2002); 38 
C.F.R. § 3.6(a), (d) (2007).  In this case, although the duty 
status during his years as a guardsman is unclear (besides 
January 24, 2003 through May 2, 2004 when he was mobilized on 
active duty), because the veteran's claims will be decided on 
the basis of lack of current disability, the exact dates of 
his ACDUTRA or INACDUTRA need not be determined.


FINDING OF FACT

The veteran does not have a current right foot disability due 
to injury, hyper-extended right 5th finger, or chronic rash.




CONCLUSION OF LAW

The veteran does not have a right foot disability, hyper-
extended right 5th finger, or chronic rash on the upper body 
that is the result of disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1101, 
1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will attempt to obtain on behalf of 
the claimant, and (3) any evidence that the claimant is 
expected to provide.  38 C.F.R. § 3.159(b)(1).  VCAA notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); but 
see Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2005), 
rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. Apr 05, 2006) (when VCAA notice follows the 
initial unfavorable AOJ decision, remand and subsequent RO 
actions may "essentially cure[] the error in the timing of 
notice").

The Board notes that effective May 30, 2008, VA amended its 
regulations governing VA's duty to provide notice to a 
claimant regarding the information necessary to substantiate 
a claim.  The new version of 38 CFR 3.159(b)(1), removes the 
portion of the regulation which states that VA will request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim.  See 73 Fed. Reg., 
23353-54 (April 30, 2008).

The Board notes that the veteran was apprised of VA's duties 
to both notify and assist in correspondence dated in October 
2004.  Specifically regarding VA's duty to notify, the 
notifications to the veteran apprised him of what the 
evidence must show to establish entitlement to service 
connection, what evidence and/or information was already in 
the RO's possession, what additional evidence and/or 
information was needed from the veteran, what evidence VA was 
responsible for getting, and what information VA would assist 
in obtaining on the veteran's behalf.  The RO also provided a 
statement of the case (SOC) reporting the results of its 
reviews of the issues and the text of the relevant portions 
of the VA regulations.

While the notifications did not include the criteria for 
assigning disability ratings or for award of an effective 
date, see Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), because the veteran's claim will be denied, these 
questions are not now before the Board.  Consequently, a 
remand of the service connection question is not necessary.  
See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). 

Regarding VA's duty to assist, the RO obtained the veteran's 
service medical records (SMRs), and secured a VA medical 
examination in furtherance of his claims.  

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303.  Service connection may also be granted for 
any injury or disease diagnosed after service, when all the 
evidence, including that pertinent to service, establishes 
that the disease or injury was incurred in service.  38 
C.F.R. § 3.303(d).  Generally, service connection requires 
(1) medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  See Caluza 
v. Brown, 7 Vet. App. 498 (1995).

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  38 U.S.C.A. § 1110, 
1131; see Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997) 
(holding that interpretation of sections 1110 and 1131 of the 
statute as requiring the existence of a present disability 
for VA compensation purposes cannot be considered arbitrary).  
In other words, the evidence must show that the veteran 
currently has the disability for which benefits are being 
claimed.  

Pain alone, without a diagnosed or identifiable underlying 
malady or condition, does not constitute a disability for 
which service connection may be granted.  Sanchez-Benitez, 13 
Vet. App. 282, 285 (1999), aff'd, 259 F.3d. 1356 (Fed. Cir. 
2001).
Right foot 

The service medical records contain a September 1997 
treatment record from the Dakota Clinic, noting that a drag 
section went through the top of the veteran's foot and came 
out the bottom.  (The veteran is a self-employed farmer).  
The examiner noted that there was a puncture wound straight 
through his foot to the lateral aspect of the 5th metatarsal 
on the right foot; however, x-rays revealed no foreign body 
present and no fractures, and the impression provided was a 
superficial wound infection.  An in-service treatment note 
dated in September 2003, noted that the veteran presented 
complaining of right foot pain after he dropped a heavy 
object (aircraft pallet) on his foot.  He was assessed with a 
foot contusion, and the report noted that an x-ray of the 
right foot was negative.  The April 2004 separation medical 
assessment made note of the September 2003 injury; however, 
the examination stated that the injury had since resolved.

In January 2005, subsequent to discharge, the veteran was 
afforded a VA general medical examination, at which point the 
examiner noted a September 2003 injury to his right foot, 
when a pallet with greater than 300 pounds of weight fell on 
his foot, diagonally over the arch area.  It was bruised, 
swollen, with pain on walking, but the x-ray did not reveal a 
fracture.  On examination, the examiner noted that the 
veteran had mild pes planus, and stated that he was able to 
insert his finger medially one centimeter bilaterally into 
the area of the arch with full weight bearing, and noted that 
the veteran was able to walk on his heels and toes without 
difficulty.  The examiner diagnosed the veteran with right 
foot pain of the first digit, proximal metatarsal joint, 
secondary to a crushing injury which occurred in September 
2003.  The examiner noted no loss of range of motion, no 
bruising, swelling or tenderness to palpation, and noted that 
the x-ray taken at the time of the examination revealed no 
degenerative changes.  Specifically, the x-ray revealed no 
acute fracture or dislocation, preserved joint spaces, and no 
focal soft tissue swelling.

Here, there is no medical evidence of a current disability 
due to injury.  As just discussed, the January 2005 VA 
examiner diagnosed the veteran with right foot pain secondary 
to an injury that occurred in September 2003, and noted that 
x-rays taken at the time of the examination showed no acute 
fracture or dislocation, preserved joint spaces and no 
degenerative changes.  No underlying disease was reported.  
As noted above, pain alone, without a diagnosed or 
identifiable underlying malady or condition, does not 
constitute a disability for which service connection may be 
granted.  Sanchez-Benitez, 13 Vet. App. 282, 285 (1999), 
aff'd, 259 F.3d. 1356 (Fed. Cir. 2001).  As such, without 
evidence of a current disability beyond pain, the analysis 
ends, and service connection cannot be awarded for any injury 
residual.  See Degmetich v. Brown, 104 F. 3d 1328, at 1333.

The Board does not dispute that the record contains report of 
in-service right foot injury; however, the veteran's 
discharge examination noted that the injury had resolved, and 
more significantly, without evidence of a current disability 
due to the injury, service connection may not be granted.

In sum, with no evidence of a current disability the analysis 
ends.  In other words, absent a showing of current disability 
for which benefits are being claimed, service connection is 
not warranted.



Right 5th finger

In an August 2004 report of medical history completed by the 
veteran, he noted that he had a right hand injury (hyper-
extended) while in Iraq in 2004.  A January 2004 entry in the 
service medical records shows that the veteran's right 5th 
finger was hyper-extended and that he was experiencing pain 
and swelling, noting that two days prior, he had caught his 
right 5th finger in a shelving unit, and that the finger was 
abducted.  The veteran stated that he heard a "ripping" 
noise when the incident occurred, and had pain, swelling and 
decreased sensation and movement.  On examination, the 
veteran was assessed with finger strain with decreased range 
of motion of his right 5th finger and edema.

The veteran was afforded a VA general medical examination in 
January 2005, at which point the examiner noted that the 
veteran injured the fifth digit on his right hand in January 
2004 while in Iraq, moving a shelving unit.  The examiner 
noted that the shelf fell and abducted his finger laterally.  
X-rays taken at the time of the injury were negative and he 
was placed in a splint for 7 days.  On examination, the 
examiner diagnosed the veteran with a history of right 5th 
finger injury, which had resolved.  X-rays of the right hand 
taken at the time of the examination showed no acute fracture 
or dislocation; the joint spaces appeared to be preserved 
with no focal soft tissue swelling.

The record does not contain medical evidence of a current 
disability involving the right 5th finger.  The January 2005 
examiner specifically noted that the veteran's in-service 
injury, which occurred in January 2004, was fully resolved, 
explaining that x-rays showed no acute fracture or 
dislocation, and that the joint spaces were preserved with no 
soft tissue swelling.  The Board notes that the evidence must 
show that the veteran currently has the disability for which 
benefits are being claimed.  Because the record does not 
reveal evidence of a current disability involving the right 
5th finger, the analysis ends, and service connection cannot 
be granted.  See Degmetich v. Brown, 104 F. 3d 1328, at 1333.



Upper body rash

The veteran's April 2004 separation examination noted that 
the veteran was seen at Fort Meade for a rash in January 
2004, and the report noted that he still experienced 
occasional flare-ups.  An August 2004 report of medical 
history completed by the veteran, noted that he had a rash 
while in service in January 2004.

At the veteran's January 2005 VA examination, the veteran 
reported that he developed a rash while on leave, and was 
hospitalized for several days while on the east coast.  The 
rash occurred on the truncal area, upper arms, neck, into the 
scalp area, but not on the face, or palms of the hands.  The 
rash was initially thought to be the result of a secondary 
infection or a reaction to a tattoo that he received four 
days earlier.  After a week the rash resolved, and since 
then, the veteran had no recurrences.  On examination, the 
examiner diagnosed the veteran with a history of a rash, not 
otherwise specified, resolved.

Here, the medical evidence does not show that the veteran has 
a current chronic disability.  Although the in-service 
records document an upper body rash in January 2004, the 
January 2005 examiner noted that since that time, there had 
been no rash.  Additionally, the veteran himself reported 
that he had the rash for a week in 2004, but it had resolved 
without recurring.  Again, because the record contains no 
evidence of a current chronic disability (specifically, an 
upper body rash), the analysis ends, and service connection 
cannot be granted.  See Degmetich v. Brown, 104 F. 3d 1328, 
at 1333.

The Board has considered the benefit-of-the-doubt doctrine, 
but finds that the record does not provide an approximate 
balance of negative and positive evidence on the merits.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).  On the basis of the above analysis, 
and after consideration of all the evidence, the Board finds 
that the preponderance of the evidence is against these 
service connection claims.  


ORDER

Entitlement to service connection for a right foot disability 
due to injury is denied.

Entitlement to service connection for hyper-extended right 
5th finger is denied.

Entitlement to service connection for a rash on the upper 
body is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


